Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered July 2, 2002, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s challenge to the validity of his plea is unpreserved (People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant was fully apprised of the rights that *423he was waiving as a result of his guilty plea (see Boykin v Alabama, 395 US 238 [1969]), and that the plea was knowing, intelligent and voluntary. While defendant argues that the court should have engaged in a more lengthy discussion of the possibility of psychiatric or intoxication defenses, we conclude that the court’s advice to defendant that by pleading guilty he waived such defenses was more than sufficient. Concur—Mazzarelli, J.P., Williams, Gonzalez, Sweeny and Catterson, JJ.